
	
		II
		Calendar No. 50
		110th CONGRESS
		1st Session
		S. 265
		[Report No. 110–24]
		IN THE SENATE OF THE UNITED STATES
		
			January 11, 2007
			Mr. Smith (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			February 16, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To authorize the Secretary of the Interior, acting
		  through the Bureau of Reclamation, to conduct a water resource feasibility
		  study for the Little Butte/Bear Creek Subbasins in Oregon.
	
	
		1.Little Butte/Bear Creek
			 Subbasins, Oregon, Water resource study
			(a)Short
			 TitleThis section may be cited as the Little Butte/Bear
			 Creek Subbasins Water Feasibility Act.
			(b)AuthorizationThe
			 Secretary of the Interior, acting through the Bureau of Reclamation, may
			 participate in the Water for Irrigation, Streams and the Economy Project water
			 management feasibility study and environmental impact statement in accordance
			 with the Memorandum of Agreement Between City of Medford and Bureau of
			 Reclamation for the Water for Irrigation, Streams, and the Economy
			 Project, dated July 2, 2004.
			(c)Authorization
			 of Appropriations
				(1)In
			 generalThere is authorized to be appropriated to the Bureau of
			 Reclamation $500,000 to carry out activities under this Act.
				(2)Non-federal
			 share
					(A)In
			 generalThe non-Federal share shall be 50 percent of the total
			 costs of the Bureau of Reclamation in carrying out subsection (b).
					(B)FormThe
			 non-Federal share required under subparagraph (A) may be in the form of any
			 in-kind services that the Secretary of the Interior determines would contribute
			 substantially toward the conduct and completion of the study and environmental
			 impact statement required under subsection (b).
					
	
		February 16, 2007
		Reported without amendment
	
